DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1 and 10, the amended limitation regarding the methods further comprising the absence of a catalyst, is indefinite. This language is confusing because it adds a removal of the catalyst. The language should be modified to reflect that the process is performed in the absence of a specific catalyst. It is unclear if the catalyst is absent only in a further part of the process. 
Dependent claims 2-9 and 11-18 are rejected because of their dependence on either claim 1 or 10. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20170013076 (newly cited, translation attached). 
Regarding claims 1 and 10, the KR’3076 reference teaches a method of selectively producing higher order silanes form lower silanes (Abstract). The reference teaches combining disilane and trisilane to make tetrasilane (Pg. 10, last line of first paragraph). During the method of making the higher silane, the reference provides an example where the temperature is disclosed as 350C (Pg. 13, 9th para). The reference does not teach the presence of a catalyst. Therefore, a person skilled in the art would envisage the formation of a mixture of linear and branched tetrasilane in the claimed ratio. Considering that the claimed process is taught fully in the reference. 
Regarding claims 6 and 15, the KR’3076 reference teaches preheating (Pg. 11, 1st para.). 
Regarding claims 7 and 16, the KR’3076 reference teaches cooling and condensing the pyrolysis product (Pg. 7, 8th para.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20170013076. 
Regarding claims 2 and 11, the KR’3076 is silent on the time period of the reaction. 
However, the amount of time that the reactants are maintained at the reaction temperature directly effects the conversion rate to products. The reference recognizes the criticality of this concept because insufficient time at the appropriate temperature does not result in the desired silane product (Pg. 10, last two paragraphs). Therefore, the time period is a result effective variable which can be optimized without undue experimentation. 
Regarding claims 3-5 and 12-13, the reference teaches that the mole ratio of trisilane to disilane is 1:3 (Pg. 11, 3rd para.). This is overlapping with the claimed ranges. Considering that the claimed process is taught fully in the reference, the formation of a mixture of linear and branched tetrasilane in the claimed ratio will occur. 
Overlapping ranges are considered prima facie case of obviousness (MPEP §2144.05 I). 
.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelest Inc. Safety Data Sheet “n-Tetrasilane”. 
Regarding claim 19, the sds from Gelest inc. shows a tetrasilane product with 90% n-tetrasilane and 10% i-tetrasilane (See Pg. 2; Section 3.1). This reads on the claim language of “approximately 95%” since the term encompasses concentrations slightly below 95%. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I.). 
Regarding claim 20, the Gelest reference does not teach any halide contaminants as part of the tetrasilane with (90% n-tetrasilane and 10% i-tetrasilane). 

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no teaching or suggestion from the prior art regarding fractionally . 

Response to Arguments
Applicant’s arguments, see last paragraph of Pg. 1, filed 01/25/2021, with respect to Brausch et al. US 2012/0263639 have been fully considered and are persuasive.  The rejection of claims 1-18 over Bausch has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of KR 20170013076.
Applicant's arguments filed 01/25/2021, with respect to claims 19 and 20 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of the Gelest reference.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736